
	

114 HR 207 RH: Developing the Next Generation of Small Businesses Act of 2016
U.S. House of Representatives
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 406
		114th CONGRESS
		2d Session
		H. R. 207
		[Report No. 114–526]
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2015
			Ms. Velázquez introduced the following bill; which was referred to the Committee on Small Business
		
		April 26, 2016Additional sponsors: Mr. Jeffries, Mrs. Kirkpatrick, and Mrs. Napolitano
			April 26, 2016
			Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on January 8, 2015
		
		
			
		
		A BILL
		To amend the Small Business Act to provide for improvements to small business development centers.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Developing the Next Generation of Small Businesses Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Small Business Development Centers Improvements
					Sec. 101. Short title.
					Sec. 102. Use of authorized entrepreneurial development programs.
					Sec. 103. Marketing of services.
					Sec. 104. Data collection.
					Sec. 105. Fees from private partnerships and cosponsorships.
					Sec. 106. Equity for small business development centers.
					Sec. 107. Confidentiality requirements.
					Sec. 108. Limitation on award of grants to small business development centers.
					Title II—Women’s Business Centers Program Improvements
					Sec. 201. Short title.
					Sec. 202. Office of Women’s Business Ownership.
					Sec. 203. Women’s Business Center Program.
					Sec. 204. Matching requirements under Women's Business Center Program.
					Title III—SCORE Program Reauthorization
					Sec. 301. Short title.
					Sec. 302. SCORE Reauthorization.
					Sec. 303. SCORE program.
					Sec. 304. Online component.
					Sec. 305. Study and report on the future role of the SCORE program.
					Sec. 306. Technical and conforming amendments.
			ISmall Business Development Centers Improvements
 101.Short titleThis title may be cited as the Small Business Development Centers Improvement Act of 2016. 102.Use of authorized entrepreneurial development programsThe Small Business Act (15 U.S.C. 631 et seq.) is amended by adding at the end the following:
				
					48.Use of authorized entrepreneurial development programs
						(a)Expanded support for entrepreneurs
 (1)In generalNotwithstanding any other provision of law, the Administrator shall only use the programs authorized in sections 7(j), 7(m), 8(a), 8(b)(1), 21, 22, 29, and 32 of this Act, and sections 358 and 389 of the Small Business Investment Act to deliver entrepreneurial development services, entrepreneurial education, support for the development and maintenance of clusters, or business training.
 (2)ExceptionThis section shall not apply to services provided to assist small business concerns owned by an Indian tribe (as such term is defined in section 8(a)(13)).
 (b)Annual reportBeginning on the first December 1 after the date of enactment of this subsection, the Administrator shall annually report to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate on all entrepreneurial development activities undertaken in the current fiscal year. This report shall include—
 (1)a description and operating details for each program and activity; (2)operating circulars, manuals, and standard operating procedures for each program and activity;
 (3)a description of the process used to award grants under each program and activity; (4)a list of all awardees, contractors, and vendors (including organization name and location) and the amount of awards for the current fiscal year for each program and activity;
 (5)the amount of funding obligated for the current fiscal year for each program and activity; and (6)the names and titles for those individuals responsible for each program and activity..
 103.Marketing of servicesSection 21 of the Small Business Act (15 U.S.C. 648) is amended by adding at the end the following:  (o)No prohibition of marketing of servicesThe Administrator shall not prohibit applicants receiving grants under this section from marketing and advertising their services to individuals and small business concerns..
			104.Data collection
 (a)In generalSection 21(a)(3)(A) of the Small Business Act (15 U.S.C. 648(a)(3)(A)) is amended— (1)by striking as provided in this section and and inserting as provided in this section,; and
 (2)by inserting before the period at the end the following: , and (iv) governing data collection activities related to applicants receiving grants under this section.
 (b)Annual report on data collectionSection 21 of the Small Business Act (15 U.S.C. 648), as amended by section 103 of this Act, is further amended by adding at the end the following:
					
 (p)Annual Report on data collectionThe Administrator shall report annually to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate on any data collection activities related to the Small Business Development Center program..
				(c)Working group to improve data collection
 (1)Establishment and studyThe Administrator of the Small Business Administration shall establish a Data Collection Working Group consisting of members from entrepreneurial development grant recipients associations and organizations and Administration officials, to carry out a study to determine the best way to capture data collection and create or revise existing systems dedicated to data collection.
 (2)ReportNot later than the end of the 180-day period beginning on the date of the enactment of this Act, the Data Collection Working Group shall issue a report to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate containing the findings and determinations made in carrying out the study required under paragraph (1), including—
 (A)recommendations for revising existing data collection practices; and (B)a proposed plan for the Small Business Administration to implement such recommendations.
 105.Fees from private partnerships and cosponsorshipsSection 21(a)(3) of the Small Business Act (15 U.S.C. 648(a)(3)(C)), as amended by section 104, is further amended by adding at the end the following:
				
 (D)Fees from private partnerships and cosponsorshipsParticipation in private partnerships and cosponsorships with the Administration shall not limit small business development centers from collecting fees or other income related to the operation of such private partnerships and cosponsorships..
 106.Equity for small business development centersSubclause (I) of section 21(a)(4)(C)(v) of the Small Business Act (15 U.S.C. 648(a)(4)(C)(v)) is amended to read as follows:
				
 (I)In generalOf the amounts made available in any fiscal year to carry out this section not more than $600,000 may be used by the Administration to pay expenses enumerated in subparagraphs (B) through (D) of section 20(a)(1)..
 107.Confidentiality requirementsSection 21(a)(7)(A) of the Small Business Act (15 U.S.C. 648(a)(7)(A)) is amended by inserting after under this section the following: to any State, local or Federal agency, or third party.
			108.Limitation on award of grants to small business development centers
 (a)In generalSection 21 of the Small Business Act (15 U.S.C. 648), as amended by section 104, is further amended—
 (1)in subsection (a)(1), by striking any women's business center operating pursuant to section 29,; (2)by adding at the end the following:
						
 (q)Limitation on award of grantsExcept for not-for-profit institutions of higher education, and notwithstanding any other provision of law, the Administrator may not award grants (including contracts and cooperative agreements) under this section to any entity other than those that received grants (including contracts and cooperative agreements) under this section prior to the date of the enactment of this subsection, and that seek to renew such grants (including contracts and cooperative agreements) after such date..
 (b)Rule of ConstructionThe amendments made by this section may not be construed as prohibiting a women’s business center from receiving a subgrant from an entity receiving a grant under section 21 of the Small Business Act (15 U.S.C. 648).
				IIWomen’s Business Centers Program Improvements
 201.Short titleThis title may be cited as the Women’s Business Centers Improvements Act of 2016. 202.Office of Women’s Business OwnershipSection 29(g) of the Small Business Act (15 U.S.C. 656(g)) is amended—
 (1)in paragraph (2), by striking subparagraphs (B) and (C) and inserting the following:  (B)ResponsibilitiesThe responsibilities of the Assistant Administrator shall be to administer the programs and services of the Office of Women’s Business Ownership.
 (C)DutiesThe Assistant Administrator shall perform the following functions with respect to the Office of Women’s Business Ownership:
 (i)Recommend the annual administrative and program budgets of the Office and eligible entities receiving a grant under the Women’s Business Center Program.
 (ii)Review the annual budgets submitted by each eligible entity receiving a grant under the Women’s Business Center Program.
 (iii)Select applicants to receive grants to operate a women’s business center after reviewing information required by this section, including the budget of each applicant.
 (iv)Collaborate with other Federal departments and agencies, State and local governments, not-for-profit organizations, and for-profit enterprises to maximize utilization of taxpayer dollars and reduce (or eliminate) any duplication among the programs overseen by the Office of Women’s Business Ownership and those of other entities that provide similar services to women entrepreneurs.
 (v)Maintain a clearinghouse to provide for the dissemination and exchange of information between women’s business centers.
 (vi)Serve as the vice chairperson of the Interagency Committee on Women’s Business Enterprise and as the liaison for the National Women’s Business Council.; and
 (2)by adding at the end the following:  (3)MissionThe mission of the Office of Women's Business Ownership shall be to assist women entrepreneurs to start, grow, and compete in global markets by providing quality support with access to capital, access to markets, job creation, growth, and counseling by—
 (A)fostering participation of women entrepreneurs in the economy by overseeing a network of women's business centers throughout States and territories;
 (B)creating public-private partnerships to support women entrepreneurs and conduct outreach and education to startup and existing small business concerns owned and controlled by women; and
 (C)working with other programs overseen by the Administrator to ensure women are well-represented and being served and to identify gaps where participation by women could be increased.
							(4)Accreditation program
 (A)EstablishmentNot later than 270 days after the date of enactment of this paragraph, the Administrator shall establish standards for an accreditation program for accrediting eligible entities receiving a grant under this section, after notice and the opportunity for public comment of no less than 60 days.
 (B)Transition provisionBefore the date on which standards are established under subparagraph (A), the Administrator may not terminate a grant under this section absent evidence of fraud or other criminal misconduct by the recipient.
 (C)Contracting authorityThe Administrator may provide financial assistance, by contract or otherwise, to a relevant national women’s business center representative association to provide assistance in establishing the standards required under subparagraph (A) or for carrying out an accreditation program pursuant to such standards..
				203.Women’s Business Center Program
 (a)DefinitionsSection 29(a) of the Small Business Act (15 U.S.C. 656(a)) is amended— (1)by striking paragraph (4);
 (2)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; (3)by inserting after paragraph (1) the following:
						
 (2)the term eligible entity means— (A)an organization described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code;
 (B)a State, regional, or local economic development organization, so long as the organization certifies that grant funds received under this section will not be co-mingled with other funds;
 (C)an institution of higher education, unless such institution is currently receiving a grant under section 21;
 (D)a development, credit, or finance corporation chartered by a State, so long as the corporation certifies that grant funds received under this section will not be co-mingled with other funds; or
 (E)any combination of entities listed in subparagraphs (A) through (D);; and (4)by adding at the end the following:
						
 (5)the term women's business center means the location at which counseling and training on the management, operations (including manufacturing, services, and retail), access to capital, international trade, Government procurement opportunities, and any other matter is needed to start, maintain, or expand a small business concern owned and controlled by women..
 (b)AuthoritySection 29(b) of the Small Business Act (15 U.S.C. 656(b)) is amended— (1)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively, and adjusting the margins accordingly;
 (2)by striking The Administration and all that follows through 5-year projects and inserting the following:  (1)In generalThere is established a Women’s Business Center Program under which the Administrator may provide a grant to any eligible entity to operate one or more women’s business centers;
 (3)by striking The projects shall and inserting the following:  (2)Use of fundsThe women’s business centers shall be designed to provide counseling and training that meets the needs of women, especially socially or economically disadvantaged women, and shall; and
 (4)by adding at the end the following:  (3)Amount of grants (A)In generalThe amount of a grant provided under this subsection to an eligible entity per project year shall be not more than $185,000 (as such amount is annually adjusted by the Administrator to reflect the change in inflation).
								(B)Additional grants
 (i)In generalNotwithstanding subparagraph (A), with respect to an eligible entity that has received $185,000 in grants under this subsection in a project year, the Administrator may award an additional grant under this subsection of up to $65,000 during such project year if the Administrator determines that the eligible entity—
 (I)agrees to obtain, after its application has been approved and notice of award has been issued, cash contributions from non-Federal sources of 1 non-Federal dollar for each Federal dollar;
 (II)is in good standing with the Women's Business Center Program; and (III)has met performance goals for the previous project year, if applicable.
 (ii)LimitationsThe Administrator may only award additional grants under clause (i)— (I)during the 3rd and 4th quarters of the fiscal year; and
 (II)from unobligated amounts made available to the Administrator to carry out this section. (4)Notice and comment requiredThe Administrator may only make a change to the standards by which an eligible entity obtains or maintains grants under this section, the standards for accreditation, or any other requirement for the operation of a women’s business center if the Administrator first provides notice and the opportunity for public comment, as set forth in section 553(b) of title 5, United States Code, without regard to any exceptions provided for under such section..
 (c)Conditions of participationSection 29(c) of the Small Business Act (15 U.S.C. 656(c)) is amended— (1)in paragraph (1)—
 (A)by striking the recipient organization and inserting an eligible entity; and (B)by striking financial assistance and inserting a grant;
 (2)in paragraph (3)— (A)by striking financial assistance authorized pursuant to this section may be made by grant, contract, or cooperative agreement and and inserting grants authorized pursuant to this section; and
 (B)in the second sentence, by striking a recipient organization and inserting an eligible entity; (3)in paragraph (4)—
 (A)by striking recipient of assistance and inserting eligible entity; (B)by striking during any project, it shall not be eligible thereafter and inserting during any project for 2 consecutive years, the eligible entity shall not be eligible at any time after that 2-year period;
 (C)by striking such organization and inserting the eligible entity; and (D)by striking the recipient and inserting the eligible entity; and
 (4)by adding at end the following:  (5)Separation of project and fundsAn eligible entity shall—
 (A)carry out a project under this section separately from other projects, if any, of the eligible entity; and
 (B)separately maintain and account for any grants under this section. (6)Examination of eligible entities (A)Required site visitEach applicant, prior to receiving a grant under this section, shall have a site visit by an employee of the Administration, in order to ensure that the applicant has sufficient resources to provide the services for which the grant is being provided.
 (B)Annual reviewAn employee of the Administration shall— (i)conduct an annual review of the compliance of each eligible entity receiving a grant under this section with the grant agreement, including a financial examination; and
 (ii)provide such review to the eligible entity as required under subsection (l). (7)Remediation of problems (A)Plan of actionIf a review of an eligible entity under paragraph (6)(B) identifies any problems, the eligible entity shall, within 45 calendar days of receiving such review, provide the Assistant Administrator with a plan of action, including specific milestones, for correcting such problems.
 (B)Plan of action review by the Assistant AdministratorThe Assistant Administrator shall review each plan of action submitted under subparagraph (A) within 30 calendar days of receiving such plan and—
 (i)if the Assistant Administrator determines that such plan will bring the eligible entity into compliance with all the terms of the grant agreement, approve such plan;
 (ii)if the Assistant Administrator determines that such plan is inadequate to remedy the problems identified in the annual review to which the plan of action relates, the Assistant Administrator shall set forth such reasons in writing and provide such determination to the eligible entity within 15 calendar days of such determination.
 (C)Amendment to plan of actionAn eligible entity receiving a determination under subparagraph (B)(ii) shall have 30 calendar days from the receipt of the determination to amend the plan of action to satisfy the problems identified by the Assistant Administrator and resubmit such plan to the Assistant Administrator.
 (D)Amended plan review by the Assistant AdministratorWithin 15 calendar days of the receipt of an amended plan of action under subparagraph (C), the Assistant Administrator shall either approve or reject such plan and provide such approval or rejection in writing to the eligible entity.
								(E)Appeal of Assistant Administrator determination
 (i)In generalIf the Assistant Administrator rejects an amended plan under subparagraph (D), the eligible entity shall have the opportunity to appeal such decision to the Administrator, who may delegate such appeal to an appropriate officer of the Administration.
 (ii)Opportunity for explanationAny appeal described under clause (i) shall provide an opportunity for the eligible entity to provide, in writing, an explanation of why the eligible entity’s plan remedies the problems identified in the annual review.
 (iii)Notice of determinationThe determination of the appeal shall be provided to the eligible entity, in writing, within 15 calendar days from the eligible entity’s filing of the appeal.
 (iv)Effect of failure to actIf the Administrator fails to act on an appeal made under this subparagraph within the 15 calendar day period specified under clause (iii), the eligible entity’s amended plan of action submitted under subparagraph (C) shall be deemed to be approved.
									(8)Termination of Grant
 (A)In generalThe Administrator shall issue regulations (after providing an opportunity for notice and comment) to provide that, if an eligible entity fails to comply with a plan of action approved by the Assistant Administrator under paragraph (7)(B)(i) or an amended plan of action approved by the Assistant Administrator under paragraph (7)(D) or approved on appeal under paragraph (7)(E), the Assistant Administrator shall terminate the grant provided to the eligible entity under this section.
 (B)Appeal of terminationAn eligible entity that has a grant terminated under subparagraph (A) shall have the opportunity to challenge the termination on the record and after an opportunity for a hearing.
 (C)Final agency actionThe determination made pursuant to subparagraph (B) shall be considered final agency action for the purposes of chapter 7, title 5, United States Code..
 (d)Submission of 5-year planSection 29(e) of the Small Business Act (15 U.S.C. 656(e)) is amended— (1)by striking applicant organization and inserting eligible entity;
 (2)by striking a recipient organization and inserting an eligible entity; (3)by striking financial assistance and inserting grants; and
 (4)by striking site. (e)Applications and criteria for initial grantSubsection (f) of section 29 of the Small Business Act (15 U.S.C. 656) is amended to read as follows:
					
						(f)Applications and criteria for initial grant
 (1)ApplicationEach eligible entity desiring a grant under subsection (b) shall submit to the Administrator an application that contains—
 (A)a certification that the eligible entity— (i)has designated an executive director or program manager, who may be compensated using grant funds under subsection (b) or other sources, to manage the women's business center for which a grant under subsection (b) is sought;
 (ii)meets the accounting and reporting requirements established by the Director of the Office of Management and Budget;
 (B)information demonstrating that the eligible entity has the ability and resources to meet the needs of the market to be served by the women's business center, including the ability to obtain the non-Federal contribution required under subsection (c);
 (C)information relating to the assistance to be provided by the women's business center in the area in which the women's business center is located;
 (D)information demonstrating the experience and effectiveness of the eligible entity in— (i)conducting the services described under subsection (a)(5);
 (ii)providing training and services to a representative number of women who are socially or economically disadvantaged; and
 (iii)working with resource partners of the Administration and other entities, such as universities; and (E)a 5-year plan that describes the ability of the eligible entity to provide the services described under subsection (a)(3), including to a representative number of women who are socially or economically disadvantaged.
								(2)Review and approval of applications for initial grants
								(A)Review and selection of eligible entities
 (i)In generalThe Administrator shall review applications to determine whether the applicant can meet obligations to perform the activities required by a grant under this section, including—
 (I)the experience of the applicant in conducting activities required by this section; (II)the amount of time needed for the applicant to commence operations should it be awarded a grant;
 (III)the capacity of the applicant to meet the accreditation standards established by the Administrator in a timely manner;
 (IV)the ability of the applicant to sustain operations for more than 5 years (including its ability to obtain sufficient non-Federal funds for that period);
 (V)the location of the women’s business center and its proximity to other grant recipients under this section; and
 (VI)the population density of the area to be served by the women’s business center. (ii)Selection criteria (I)RulemakingThe Administrator shall issue regulations (after providing an opportunity for notice and comment) to specify the criteria for review and selection of applicants under this subsection.
 (II)Modifications prohibited after announcementWith respect to a public announcement of any opportunity to be awarded a grant under this section made by the Administrator pursuant to subsection (l)(1), the Administrator may not modify regulations issued pursuant to subclause (I) with respect to such opportunity unless required to do so by an Act of Congress or an order of a Federal court.
 (III)Rule of constructionNothing in this clause may be construed as prohibiting the Administrator from modifying the regulations issued pursuant to subclause (I) (after providing an opportunity for notice and comment) as such regulations apply to an opportunity to be awarded a grant under this section that the Administrator has not yet publicly announced pursuant to subsection (l)(1).
										(B)Record retention
 (i)In generalThe Administrator shall maintain a copy of each application submitted under this subsection for not less than 5 years.
 (ii)Paperwork reductionThe Administrator shall take steps to reduce, to the maximum extent practicable, the paperwork burden associated with carrying out clause (i)..
 (f)Notification requirements under the Women’s Business Center ProgramSection 29 of the Small Business Act (15 U.S.C. 656) is amended by inserting after subsection (k) the following:
					
 (l)Notification requirements under the Women’s Business Center ProgramThe Administrator shall provide— (1)a public announcement of any opportunity to be awarded grants under this section, and such announcement shall include the standards by which such award will be made, including the regulations issued pursuant to subsection (f)(2)(A)(ii);
 (2)the opportunity for any applicant for a grant under this section that failed to obtain such a grant a debriefing with the Assistant Administrator to review the reasons for the applicant’s failure; and
 (3)with respect to any site visit or evaluation of an eligible entity receiving a grant under this section that is carried out by an officer or employee of the Administration (other than the Inspector General), a copy of the site visit report or evaluation, as applicable, within 30 calendar days of the completion of such vision or evaluation..
 (g)Continued funding for centersSection 29(m) of the Small Business Act (15 U.S.C. 656(m)) is amended— (1)by striking paragraph (3) and inserting the following:
						
							(3)Application and approval for continuation grants
 (A)Solicitation of applicationsThe Administrator shall solicit applications and award continuation grants under this subsection for the first fiscal year beginning after the date of enactment of this paragraph, and every third fiscal year thereafter.
 (B)Contents of applicationEach eligible entity desiring a grant under this subsection shall submit to the Administrator an application that contains—
 (i)a certification that the applicant— (I)is an eligible entity;
 (II)has designated an executive director or program manager to manage the women's business center operated by the applicant; and
 (III)as a condition of receiving a grant under this subsection, agrees— (aa)to receive a site visit as part of the final selection process, at the discretion of the Administrator; and
 (bb)to remedy any problem identified pursuant to the site visit under item (aa); (ii)information demonstrating that the applicant has the ability and resources to meet the needs of the market to be served by the women's business center for which a grant under this subsection is sought, including the ability to obtain the non-Federal contribution required under paragraph (4)(C);
 (iii)information relating to assistance to be provided by the women's business center in the geographic area served by the women's business center for which a grant under this subsection is sought;
 (iv)information demonstrating that the applicant has worked with resource partners of the Administration and other entities;
 (v)a 3-year plan that describes the services provided by the women's business center for which a grant under this subsection is sought—
 (I)to serve women who are business owners or potential business owners by conducting training and counseling activities; and
 (II)to provide training and services to a representative number of women who are socially or economically disadvantaged; and
 (vi)any additional information that the Administrator may reasonably require. (C)Review and approval of applications for grants (i)In generalThe Administrator—
 (I)shall review each application submitted under subparagraph (B), based on the information described in such subparagraph and the criteria set forth under clause (ii) of this subparagraph; and
 (II)as part of the final selection process, may, at the discretion of the Administrator, conduct a site visit to each women's business center for which a grant under this subsection is sought, in particular to evaluate the women's business center using the selection criteria described in clause (ii)(II).
										(ii)Selection criteria
 (I)In generalThe Administrator shall evaluate applicants for grants under this subsection in accordance with selection criteria that are—
 (aa)established before the date on which applicants are required to submit the applications; (bb)stated in terms of relative importance; and
 (cc)publicly available and stated in each solicitation for applications for grants under this subsection made by the Administrator.
 (II)Required criteriaThe selection criteria for a grant under this subsection shall include— (aa)the total number of entrepreneurs served by the applicant;
 (bb)the total number of new startup companies assisted by the applicant; (cc)the percentage of clients of the applicant that are socially or economically disadvantaged;
 (dd)the percentage of individuals in the community served by the applicant who are socially or economically disadvantaged;
 (ee)the successful accreditation of the applicant under the accreditation program developed under subsection (g)(5); and
 (ff)any additional criteria that the Administrator may reasonably require. (iii)Conditions for continued fundingIn determining whether to make a grant under this subsection, the Administrator—
 (I)shall consider the results of the most recent evaluation of the women's business center for which a grant under this subsection is sought, and, to a lesser extent, previous evaluations; and
 (II)may withhold a grant under this subsection, if the Administrator determines that the applicant has failed to provide the information required to be provided under this paragraph, or the information provided by the applicant is inadequate.
 (D)NotificationNot later than 60 calendar days after the date of each deadline to submit applications under this paragraph, the Administrator shall approve or deny each submitted application and notify the applicant for each such application of the approval or denial.
								(E)Record retention
 (i)In generalThe Administrator shall maintain a copy of each application submitted under this paragraph for not less than 5 years.
 (ii)Paperwork reductionThe Administrator shall take steps to reduce, to the maximum extent practicable, the paperwork burden associated with carrying out clause (i).; and
 (2)by striking paragraph (5) and inserting the following:  (5)Award to previous recipientsThere shall be no limitation on the number of times the Administrator may award a grant to an applicant under this subsection..
 (h)Technical and conforming amendmentsSection 29 of the Small Business Act (15 U.S.C. 656) is amended— (1)in subsection (h)(2), by striking to award a contract (as a sustainability grant) under subsection (l) or;
 (2)in subsection (j)(1), by striking The Administration and inserting Not later than November 1 of each year, the Administrator; (3)in subsection (k)—
 (A)by striking paragraphs (1) and (4); (B)by inserting before paragraph (2) the following:
							
 (1)In generalThere are authorized to be appropriated to the Administration to carry out this section, to remain available until expended, $21,750,000 for each of fiscal years 2017 through 2020.; and
 (D)in paragraph (2), by striking subparagraph (B) and inserting the following:  (B)ExceptionsOf the amount made available under this subsection for a fiscal year, the following amounts shall be available for selection panel costs, costs associated with maintaining an accreditation program, and post-award conference costs:
 (i)For the first fiscal year beginning after the date of the enactment of this subparagraph, 2.65 percent.
 (ii)For the second fiscal year beginning after the date of the enactment of this subparagraph and each fiscal year thereafter through fiscal year 2020, 2.5 percent.; and
 (4)in subsection (m)— (A)in paragraph (2), by striking subsection (b) or (l) and inserting this subsection or subsection (b); and
 (B)in paragraph (4)(D), by striking or subsection (l). (i)Effect on existing grants (1)Terms and conditionsA nonprofit organization receiving a grant under section 29(m) of the Small Business Act (15 U.S.C. 656(m)), as in effect on the day before the date of enactment of this Act, shall continue to receive the grant under the terms and conditions in effect for the grant on the day before the date of enactment of this Act, except that the nonprofit organization may not apply for a continuation of the grant under section 29(m)(5) of the Small Business Act (15 U.S.C. 656(m)(5)), as in effect on the day before the date of enactment of this Act.
 (2)Length of continuation grantThe Administrator of the Small Business Administration may award a grant under section 29(m) of the Small Business Act to a nonprofit organization receiving a grant under section 29(m) of the Small Business Act (15 U.S.C. 656(m)), as in effect on the day before the date of enactment of this Act, for the period—
 (A)beginning on the day after the last day of the grant agreement under such section 29(m); and (B)ending at the end of the third fiscal year beginning after the date of enactment of this Act.
						204.Matching requirements under Women's Business Center Program
 (a)In generalSection 29(c) of the Small Business Act (15 U.S.C. 656(c)), as amended by section 204 of this Act, is amended—
 (1)in paragraph (1), by striking As a condition and inserting Subject to paragraph (6), as a condition; and (2)by adding at the end the following:
						
							(9)Waiver of non-Federal share
 (A)In generalUpon request by an eligible entity, and in accordance with this paragraph, the Administrator may waive, in whole or in part, the requirement to obtain non-Federal funds under this subsection for counseling and training activities of the eligible entity carried out using a grant under this section for a fiscal year. The Administrator may not waive the requirement for an eligible entity to obtain non-Federal funds under this paragraph for more than a total of 2 consecutive fiscal years.
 (B)ConsiderationsIn determining whether to waive the requirement to obtain non-Federal funds under this paragraph, the Administrator shall consider—
 (i)the economic conditions affecting the eligible entity; (ii)the impact a waiver under this paragraph would have on the credibility of the Women's Business Center Program under this section;
 (iii)the demonstrated ability of the eligible entity to raise non-Federal funds; and (iv)the performance of the eligible entity.
 (C)LimitationThe Administrator may not waive the requirement to obtain non-Federal funds under this paragraph if granting the waiver would undermine the credibility of the Women's Business Center Program.
 (10)SolicitationNotwithstanding any other provision of law, eligible entity may— (A)solicit cash and in-kind contributions from private individuals and entities to be used to carry out the activities of the eligible entity under the project conducted under this section; and
 (B)use amounts made available by the Administrator under this section for the cost of such solicitation and management of the contributions received.
 (11)Excess non-Federal dollarsThe amount of non-Federal dollars obtained by an eligible entity that is above the amount that is required to be obtained by the eligible entity under this subsection shall not be subject to the requirements of part 200 of title 2, Code of Federal Regulations, or any successor thereto, if such amount of non-Federal dollars—
 (A)is not used as matching funds for purposes of implementing the Women’s Business Center Program; and (B)was not obtained using funds from the Women’s Business Center Program..
					(b)Regulations
 (1)In generalThe Administrator of Small Business Administration shall— (A)except as provided in paragraph (2), and not later than 270 days after the date of enactment of this Act, publish in the Federal Register proposed regulations by the Administrator to carry out the amendments made to section 29 of the Small Business Act (15 U.S.C. 656) by this title; and
 (B)accept public comments on such proposed regulations for not less than 60 days. (2)Existing proposed regulationsParagraph (1)(A) shall not apply to the extent proposed regulations by the Administrator have been published on the date of enactment of this Act that are sufficient to carry out the amendments made to section 29 of the Small Business Act (15 U.S.C. 656) by this title.
					IIISCORE Program Reauthorization
 301.Short titleThis title may be cited as the SCORE for Small Business Act of 2016. 302.SCORE ReauthorizationSection 20 of the Small Business Act (15 U.S.C. 631 note) is amended—
 (1)by redesignating subsection (j) as subsection (f); and (2)by adding at the end the following:
					
 (g)SCORE programThere are authorized to be appropriated to the Administrator to carry out the SCORE program authorized by section 8(b)(1) such sums as are necessary for the Administrator to make grants or enter into cooperative agreements in a total amount that does not exceed $10,500,000 in each of fiscal years 2017 and 2018..
 303.SCORE programSection 8 of the Small Business Act (15 U.S.C. 637) is amended— (1)in subsection (b)(1)(B), by striking a Service Corps of Retired Executives (SCORE) and inserting the SCORE program described in subsection (c); and
 (2)by striking subsection (c) and inserting the following:  (c)SCORE program (1)DefinitionIn this subsection:
 (A)SCORE AssociationThe term SCORE Association means the Service Corps of Retired Executives Association or any successor or other organization who receives a grant from the Administrator to operate the SCORE program under paragraph (2)(A).
 (B)SCORE programThe term SCORE program means the SCORE program authorized by subsection (b)(1)(B). (2)Management and volunteers (A)In generalThe Administrator shall provide a grant to the SCORE Association to manage the SCORE program.
 (B)VolunteersA volunteer participating in the SCORE program shall— (i)based on the business experience and knowledge of the volunteer—
 (I)provide at no cost to individuals who own, or aspire to own, small business concerns personal counseling, mentoring, and coaching relating to the process of starting, expanding, managing, buying, and selling a business; and
 (II)facilitate low-cost education workshops for individuals who own, or aspire to own, small business concerns; and
 (ii)as appropriate, use tools, resources, and expertise of other organizations to carry out the SCORE program.
 (3)Plans and goalsThe Administrator, in consultation with the SCORE Association, shall ensure that the SCORE program and each chapter of the SCORE program develop and implement plans and goals to more effectively and efficiently provide services to individuals in rural areas, economically disadvantaged communities, and other traditionally underserved communities, including plans for electronic initiatives, web-based initiatives, chapter expansion, partnerships, and the development of new skills by volunteers participating in the SCORE program.
 (4)Annual reportThe SCORE Association shall submit to the Administrator an annual report that contains— (A)the number of individuals counseled or trained under the SCORE program;
 (B)the number of hours of counseling provided under the SCORE program; and (C)to the extent possible—
 (i)the number of small business concerns formed with assistance from the SCORE program; (ii)the number of small business concerns expanded with assistance from the SCORE program; and
 (iii)the number of jobs created with assistance from the SCORE program. (5)Privacy requirements (A)In generalNeither the Administrator nor the SCORE Association may disclose the name, address, or telephone number of any individual or small business concern receiving assistance from the SCORE Association without the consent of such individual or small business concern, unless—
 (i)the Administrator is ordered to make such a disclosure by a court in any civil or criminal enforcement action initiated by a Federal or State agency; or
 (ii)the Administrator determines such a disclosure to be necessary for the purpose of conducting a financial audit of the SCORE program, in which case disclosure shall be limited to the information necessary for the audit.
 (B)Administrator use of informationThis paragraph shall not— (i)restrict the access of the Administrator to program activity data; or
 (ii)prevent the Administrator from using client information to conduct client surveys. (C)Regulations (i)In generalThe Administrator shall issue regulations to establish standards for—
 (I)disclosures with respect to financial audits under subparagraph (A)(ii); and (II)conducting client surveys, including standards for oversight of the surveys and for dissemination and use of client information.
 (ii)Maximum privacy protectionThe regulations issued under this subparagraph shall, to the extent practicable, provide for the maximum amount of privacy protection..
				304.Online component
 (a)In generalSection 8(c) of the Small Business Act, as added by section 303, is further amended by adding at the end the following:
					
 (6)Online componentIn carrying out this subsection, the SCORE Association shall make use of online counseling, including by developing and implementing webinars and an electronic mentoring platform to expand access to services provided under this subsection and to further support entrepreneurs..
				(b)Online component report
 (1)In generalAt the end of fiscal year 2018, the SCORE Association shall issue a report to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate on the effectiveness of the online counseling and webinars required as part of the SCORE program, including—
 (A)how the SCORE Association determines electronic mentoring and webinar needs, develops training for electronic mentoring, establishes webinar criteria curricula, and evaluates webinar and electronic mentoring results;
 (B)describing the internal controls that are used and a summary of the topics covered by the webinars; and
 (C)performance metrics, including the number of small business concerns counseled by, the number of small business concerns created by, the number of jobs created and retained by, and the funding amounts directed towards such online counseling and webinars.
 (2)DefinitionsFor purposes of this subsection, the terms SCORE Association and SCORE program have the meaning given those terms, respectively, under section 8(c)(1) of the Small Business Act (15 U.S.C. 637(c)(1)).
					305.Study and report on the future role of the SCORE program
 (a)StudyThe SCORE Association shall carry out a study on the future role of the SCORE program and develop a strategic plan for how the SCORE program will evolve to meet the needs of America’s entrepreneurs over the course of the next 5 years, with markers and specific objectives for year 1, year 3, and year 5.
 (b)ReportNot later than the end of the 6-month period beginning on the date of the enactment of this Act, the SCORE Association shall issue a report to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate containing—
 (1)all findings and determination made in carrying out the study required under subsection (a); (2)the strategic plan developed under subsection (a);
 (3)an explanation of how the SCORE Association plans to achieve the strategic plan, assuming both stagnant and increased funding levels.
 (c)DefinitionsFor purposes of this section, the terms SCORE Association and SCORE program have the meaning given those terms, respectively, under section 8(c)(1) of the Small Business Act (15 U.S.C. 637(c)(1)).
				306.Technical and conforming amendments
 (a)Small Business ActThe Small Business Act (15 U.S.C. 631 et seq.) is amended— (1)in section 7(m)(3)(A)(i)(VIII) (15 U.S.C. 636(m)(3)(A)(i)(VIII)), by striking Service Corps of Retired Executives and inserting SCORE program; and
 (2)in section 22 (15 U.S.C. 649)— (A)in subsection (b)—
 (i)in paragraph (1), by striking Service Corps of Retired Executives and inserting SCORE program; and (ii)in paragraph (3), by striking Service Corps of Retired Executives and inserting SCORE program; and
 (B)in subsection (c)(12), by striking Service Corps of Retired Executives and inserting SCORE program. (b)Other laws (1)Section 621 of the Children's Health Insurance Program Reauthorization Act of 2009 (15 U.S.C. 657p) is amended—
 (A)in subsection (a), by striking paragraph (4) and inserting the following:  (4)the term SCORE program means the SCORE program authorized by section 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B));; and
 (B)in subsection (b)(4)(A)(iv), by striking Service Corps of Retired Executives and inserting SCORE program. (2)Section 337(d)(2)(A) of the Energy Policy and Conservation Act (42 U.S.C. 6307(d)(2)(A)) is amended by striking Service Corps of Retired Executives (SCORE) and inserting SCORE program.
					Amend the title so as to read: A bill to make improvements to Small Business Development Centers, to reauthorize the Women's
			 Business Center Program, to reauthorize the SCORE Program, and for other
			 purposes..
	
		April 26, 2016
		Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
